              Case 2:20-cv-00616-TSZ Document 12 Filed 08/24/20 Page 1 of 1



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          WADE K. MARLER, DDS,
          individually and on behalf of all others
 8
          similarly situated,
 9                                   Plaintiff,
                                                              C20-616 TSZ
10                v.
                                                              MINUTE ORDER
11        ASPEN AMERICAN INSURANCE
          COMPANY,
12
                                     Defendant.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
          (1)    The Judicial Panel on Multidistrict Litigation having denied transfer and
   consolidation of the action, the stay of this matter is hereby LIFTED, and this case is
16
   returned to active status.
17       (2)   Pursuant to plaintiff’s Status Report, docket no. 11, the parties are
   ORDERED to file a Joint Status Report within fourteen (14) days of the ruling on the
18 Hartford Order to Show Cause, or by October 23, 2020, whichever occurs earlier.

19          (3)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
20
            Dated this 24th day of August, 2020.
21                                                        William M. McCool
                                                          Clerk
22
                                                          s/Karen Dews
23                                                        Deputy Clerk

     MINUTE ORDER - 1
